HOUGH, District Judge.
This day this matter came on to be heard upon the certificate in review of Referee Frederick N. Sinks, and the papers and documents submitted therewith, as'set forth in the certificate of said referee, the oral statements of fact of counsel, and their arguments and the opinion of the referee.
On consideration whereof, the court approved and confirms the findings of the referee both in fact and in law, and the order of the referee, upon which the petition in re-r view was based, is approved and confirmed in all respects.